Citation Nr: 1035955	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-38 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

At worst, the Veteran has Level XI hearing loss in the right ear 
(total deafness in this ear) and Level I hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria are not met for a disability rating in excess of 10 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in July 2007 and June 2008.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing him about the information and evidence not of 
record that was necessary to substantiate his increased rating 
claim; (2) informing him about the information and evidence the 
VA would seek to provide; and (3) informing him about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2007 letter from the RO further advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to additional notice requirements for 
increased rating claims, the June 2008 VCAA letter was compliant 
with the U.S. Court of Appeals for Veterans Claims (Court's) 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  That is, in this letter, the Veteran was advised of the 
evidentiary and legal criteria necessary to substantiate a higher 
rating for his bilateral hearing loss disability.  In any event, 
the Federal Circuit recently vacated the Veterans Court's 
previous decision in Vasquez-Flores, concluding that generic 
notice in response to a claim for an increased rating is all that 
is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  In other words, a VCAA notice for an increased rating 
claim does not have to be individually tailored to each Veteran's 
particular facts, but rather only a generic notice is required.  
Regardless, overall, the Board is satisfied that the RO provided 
both generic and specific VCAA notice as to the increased rating 
claim when considering all of the VCAA letters provided.  

In short, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  18 Vet. App. at 120.  Here, 
certain VCAA notice was provided after the initial unfavorable 
October 2007 AOJ decision.  However, the Federal Circuit Court 
and Veterans Claims Court have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal 
Circuit Court held that a Statement of the Case (SOC) or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice, the RO again went back and readjudicated the claim 
in the most recent November 2008 SOC.  So each time after 
providing the required notice, the RO reconsidered the claim - 
including to address any additional evidence received in response 
to the notice.  So the timing defect in the notice has been 
rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, 
VA's issuance of a SOC in November 2008 following the VCAA notice 
letters cured the timing error.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has not 
been established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

With regard to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and his VA treatment 
records.  The Veteran has submitted personal statements, argument 
from his representative, a lay statement from his spouse, and a 
graphic representation of his May 2008 VA examination.  The 
Veteran has not identified any private medical evidence pertinent 
to his claim.  

He also was provided several VA examinations dated in July 2007 
and May 2008 to determine the current severity of his bilateral 
hearing loss disability.  See 38 C.F.R. § 3.327(a) (2009).  Both 
of these examinations are adequate, providing all the necessary 
audiology readings.  In addition, both VA examinations and the 
evidence of record in general addressed the functional and daily 
life effects of the Veteran's hearing loss disability.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) 
(VA audiology examination must include the effect of the 
Veteran's hearing loss disability on occupational functioning and 
daily activities).  That is, the July 2007 VA examiner noted it 
was difficult for the Veteran to hear in crowds.  He is 
clinically deaf in his right ear.  The May 2008 VA examiner 
indicated that even hearing aids do not help the Veteran hear in 
crowds and in background noise.  It was noted the Veteran used an 
amplified phone and television listener.  VA audiology notes 
dated in January 2006 and May 2007 mentioned that the Veteran 
discussed reducing background noise and focusing in on the person 
speaking in order to hear.  Moreover, his wife in an August 2007 
statement noted that the Veteran had to sit in a special place to 
hear in church, that he had to watch television separately, that 
he could not understand what others were saying, and that his 
television volume level was unbearable for others.  As to 
functional loss at work, this was not discussed, as the Veteran 
has been retired since 1996.  As such, there is no prejudice in 
the failure to specifically discuss this factor.  

Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  

Governing Laws and Regulations with Analysis for Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The bilateral hearing loss issue on appeal arises from a claim 
for an increased rating received in June 2007.  While the 
Veteran's entire history is reviewed when assigning a disability 
evaluation under 38 C.F.R. § 4.1, nonetheless, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran complains that his bilateral hearing loss is getting 
worse.  The May 2008 VA examiner indicated that even hearing aids 
do not help the Veteran hear in crowds and in background noise.  
It was noted the Veteran used an amplified phone and television 
listener.  He had increased difficulty in understanding speech, 
as well as hearing the television.  It was reported that his 
hearing loss affects his activities of daily living as well.  See 
August 2007 lay statement from spouse; VA examinations dated in 
July 2007 and May 2008; VA audiology notes dated in January 2006 
and May 2007.  However, it is important for the Veteran to 
understand the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the Rating 
Schedule to the numeric designations based on the examination 
results cited below.  See Lendenmann, supra.  

The Veteran's bilateral hearing loss is currently evaluated as 10 
percent disabling under Diagnostic Code 6100.  38 C.F.R. § 4.85.  
The Veteran filed a claim for an increased rating, received by 
the RO in June 2007.
 
In connection with his claim for an increased rating for 
bilateral hearing loss, the Veteran was afforded a VA audiology 
examination in July 2007.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

No 
Response 
No 
Response
No 
Response
No 
Response
LEFT

45
45
50
55

The Veteran is clinically deaf in the right ear.  As such, no 
readings were possible for puretone thresholds or for speech 
recognition ability.  In short, there was no measureable data for 
the right ear.  Average pure tone decibel loss was 49 in the left 
ear.  Speech audiometry revealed speech recognition ability of 
100 percent in the left ear.  The results were interpreted as 
showing moderate to severe sensorineural hearing loss in the left 
ear, with clinical deafness in the right ear.

In this case, applying the results from the July 2007 VA 
examination to Table VI yields a Roman numeral value of XI for 
the right ear due to clinical deafness and I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss is evaluated as 10 percent disabling.  
38 C.F.R. § 4.7   

The Veteran was afforded another VA audiology examination in May 
2008.  At that time, puretone thresholds, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

No 
Response
No 
Response
No 
Response
No 
Response
LEFT

45
45
55
65

The Veteran is clinically deaf in the right ear.  As such, no 
readings were possible for puretone thresholds or for speech 
recognition ability.  In short, there was no measureable data for 
the right ear.  Average pure tone decibel loss was 53 in the left 
ear.  Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  

Applying the results from this May 2008 VA audiology examination 
to Table VI yields a Roman numeral value of XI for the right ear 
and I for the left ear.  Applying these values to Table VII, the 
Board finds that the Veteran's bilateral hearing loss is still 
evaluated as 10 percent disabling.  38 C.F.R. § 4.7

The Veteran also underwent VA audiology testing according to a 
May 2007 VA audiology consult.  For the right ear, the Veteran is 
clinically deaf, so the audiologist could not test the Veteran.  
For the left ear, the speech discrimination score was only 52 
percent, which is significantly lower than the results listed 
above.  However, this May 2007 VA audiology consult did not 
specify whether the speech discrimination test administered was 
the Maryland CNC Test pursuant to 38 C.F.R. § 4.85(a).  In any 
event, this speech discrimination score is entirely inconsistent 
with the results of the other VA audiology tests discussed above, 
and as such is entitled to limited probative value.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at a 10 percent level) 
throughout the course of his pending appeal, a staged rating 
is unjustifiable.  

Consequently, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the Veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the 
results do not provide a basis to grant an increased rating when 
considering hearing loss in both ears.  



Extra-Schedular Consideration

As noted above, the Veteran complains of increased difficulty in 
understanding speech, as well as hearing the television.  He 
reports his bilateral hearing loss affects his activities of 
daily living as well.  See August 2007 lay statement from spouse; 
VA examinations dated in July 2007 and May 2008; VA audiology 
notes dated in January 2006 and May 2007.  

Therefore, initially, the Board acknowledges that some of the 
manifestations of his hearing loss disability are not listed in 
the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  However, the Board finds that his disability does not 
markedly interfere with his ability to work, meaning above and 
beyond that contemplated by his separate schedular ratings.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this regard, the Veteran is currently 
71 years of age.  At an earlier February 2001 video hearing, the 
Veteran indicated he retired around 1996.  He had worked for an 
insurance company for 30 years.  But there is no mention that 
hearing loss caused his retirement.  As such, it is not shown 
that there is marked interference with employment.  

Finally, there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations due solely to 
his service-connected bilateral hearing loss disability, to 
suggest he is not adequately compensated for his disability by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  In this vein, 
there is no assertion or evidence of any recent inpatient 
treatment due to his bilateral hearing loss disability.    




ORDER

A disability rating greater than 10 percent for bilateral hearing 
loss is denied.    




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


